The opinion of the court was delivered by
Horton, C. J.:
In the court below Sarah J. Clark brought her action against Thomas J. Clark to recover the sum of $1,000 for money had and received. Thomas J. Clark answered in the nature of a plea in abatement, “ that said Sarah J. Clark was named, known, and called Sarah J. Brown,” and asked for judgment. To this answer, the defendant in error replied that the plaintiff in error “gave her the name of Clark, and caused her to be known by that name in the community where they lived, and where she resided at the commencement of the action.” From the findings of fact returned by the jury, it appears that prior to the institution of the suit, the plaintiff in error, a married man, and the defendant in error, a married worn an, eloped together from' their respective homes in Indiana, and came to Neodesha-, Wilson county, in this state; that at the time of such elopement the defendant in error was the wife of a man named Brown, and she herself was known by the name of Sarah J. Brown. On their arrival at Neodesha, and upon their taking up their residence there, the plaintiff in error introduced the defendant in error to the community in which they had taken up their residence as his wife, and theñ and there caused her to be known by the name of Sarah J. Clark, and from that .time on she was known by that name, and no other, in the community where they both resided; that the said defendant in error was thus known by her assumed name of Sarah J. Clark at the time the money sued for was obtained, and so continued to be known and called.
Under the pleadings and the facts in the case, the court below committed no error in rendering judgment for the defendant in error. The real party in interest brought the action; and the record sufficiently identifies such party so far as her name is concerned as to disclose a complete bar to a *525similar action between the same parties. She was known only in Kansas by the name of Sarah J. Clark; the plaintiff in error assisted to make her known by that name by his own acts and statements; she was so called when the plaintiff in error obtained the money, and had no other name in the community in which she lived. As to the length of time she has lived in Kansas, the record is silent. The weight of authority of the American cases is in favor of the conclusion we have reached, and in support of our view we refer to Goodenow v. Tappan, 1 Ohio, 61; Cooper v. Burr, 45 Barb. 9; Petition of John Snook to change his name to John Pike, 2 Hilt. C. P. 566.
. The judgment of the district court will be affirmed.
All the Justices concurring.